Case 1:17-cr-00231-RRM Document 84 Filed 04/25/19 Page 1 of 4 PageID #: 287
Case l:17-cr-00231-RRM Document 82-1 Filed 04/24/19 Page 1 of 4 PagelD #: 275



SLR:LDM:BGK
F.#2016R02026



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                            X


 UNITED STATES OF AMERICA                          ORDER OF FORFEITURE


        - against -                                 17-CR-023I(RRM)

 YOO KIM,
    also known as "Yogi,'

                          Defendant.


                                            X


                WHEREAS,on or about January 23, 2018, YOO KIM, also known as "Yogi"

(the "defendant"), entered a plea of guilty to the offense charged in the Sole Count of the

above-captioned Indictment, charging a violation of21 U.S.C. §§ 846 and 841(b)(1)(A); and

                WHEREAS,pursuant to 21 U.S.C. § 853(a), the defendant has consented to

the entry of a forfeiture money judgment in the amount of twelve thousand nine hundred

eight dollars and twenty four cents ($12,908.24)(the "Forfeiture Money Judgment"), as:(a)

any property constituting, or derived from, any proceeds obtained directly or indirectly as the

result of such violation; and (b) any property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of violation, and/or as substitute assets,

pursuant to 21 U.S.C. § 853(p).

                IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:


                I.    The defendant shall forfeit to the United States the full amount of the


Forfeiture Money Judgment, pursuant to 21 U.S.C. §§ 853(a) ans 853(p).
Case 1:17-cr-00231-RRM Document 84 Filed 04/25/19 Page 2 of 4 PageID #: 288
Case l:17-cr-00231-RRM Document 82-1 Filed 04/24/19 Page 2 of 4 PagelD #: 276



              2.      All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to "U.S. Marshals

Service" with the criminal docket number noted on the face of the check. The defendant

shall cause said check(s) to be delivered by overnight mail to Assistant United States

Attorney Brendan G. King, United States Attorney's Office, Eastern District of New York,

271-A Cadman Plaza East, Brooklyn, New York 11201. The Forfeiture Money Judgment

shall be paid in full on or before the date of sentencing (the "Due Date").

               3.     Upon entry of this Order of Forfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Grim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry of the judgment of conviction.

              4.      The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully assist the government in effectuating the payment of the Forfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the

defendant shall forfeit any other property of his up to the value of the outstanding balance,

pursuant to 21 U.S.C. § 853(p).

              5.      The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said
United States v. Yoo Kim. 17-CR-0231(RRM)
Order of Forfeiture                                                                        Page 2
Case 1:17-cr-00231-RRM Document 84 Filed 04/25/19 Page 3 of 4 PageID #: 289
Case l:17-cr-00231-RRM Document 82-1 Filed 04/24/19 Page 3 of 4 PagelD #: 277




monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.


              6.      The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment of any income

taxes that may be due and shall survive bankruptcy.

              7.      Pursuant to Fed. R. Grim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the

sentence and included in the judgment of conviction. This Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Grim. P. 32.2(c)(2). At that time, the monies

and/or properties forfeited herein shall be forfeited to the United States for disposition in

accordance with the law.


              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any ofthem.

              9.      This Order shall be final and binding only upon the Court's "so

ordering" of the Order.

               10.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Crim. P. 32.2(e).



United States v. Yoo Kim. 17-CR.0231(RRM)
Order of Forfeiture                                                                       Page 3
Case 1:17-cr-00231-RRM Document 84 Filed 04/25/19 Page 4 of 4 PageID #: 290
Case l:17-cr-00231-RRM Document 82-1 Filed 04/24/19 Page 4 of 4 PagelD #: 278



              11.    The Clerk of the Court is directed to send, by inter-office mail, three (3)

certified copies of this executed Order to the United States Attorney's Office, Eastern

District of New York, Attn: Attn: FSA Senior Law Clerk William K. Hellwagen. 271-A

Cadman Plaza East, 7"^ Floor, Brooklyn, New York 11201.

Dated: Brooklyn, New York
                  ZC     ,2019

                                               SO O



                                                  s/Roslynn R. Mauskopf
                                               HONORABLE ROSLYNN R. MAUSKOPF
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States v. Yoo Kim. 17-CR-0231(RRM)
Order of Forfeiture                                                                       Page 4
